                                                                                                                  1
                                                                                                                    Anthony S. Petru, Esq., CA State Bar No. 91399
                                                                                                                  2 Carole M. Bosch, Esq., CA State Bar No. 239790
                                                                                                                    HILDEBRAND, McLEOD & NELSON, LLP
                                                                                                                  3 Westlake Building
                                                                                                                    350 Frank H. Ogawa Plaza, Fourth Floor
                                                                                                                  4 Oakland, CA 94612-2006
                                                                                                                    TEL: (510) 451-6732
                                                                                                                  5 FAX: (510) 465-7023

                                                                                                                  6 Attorneys for Plaintiff
                                                                                                                    TIM C. CLEMENS
                                                                                                                  7

                                                                                                                  8
                                                                                                                                                   UNITED STATES DISTRICT COURT
                                                                                                                  9
                                                                                                                                        EASTERN DISTRICT OF CALIFORNIA-SACRAMENTO
                                                                                                                 10

                                                                                                                 11
HILDEBRAND, MCLEOD & NELSON, INC.




                                                                                                                       TIM C. CLEMENS,                              )     CASE NO. 2:18: CV-00084 JAM AC
                                                                                                                 12                                                 )
                                                       350 FRANK H. OGAWA PLAZA, FOURTH FLOOR




                                                                                                                                     Plaintiff,                     )     ORDER RE. JOINT STIPULATION RE.
                                                                                                                 13                                                 )     FILING OF FIRST AMENDED
                                                             OAKLAND CALIFORNIA 94612-2006
                                    ATTORNEYS AT LAW




                                                                                                                       vs.                                          )     COMPLAINT FOR DAMAGES
                                                                  WESTLAKE BUILDING




                                                                                                                                                                    )
                                                                                                (510) 451-6732




                                                                                                                 14
                                                                                                                       UNION PACIFIC RAILROAD, a                    )     Courtroom: 6, Hon. John A. Mendez
                                                                                                                 15    corporation                                  )     Complaint Filed: January 15, 2018
                                                                                                                                                                    )     Trial Date: October 7, 2019
                                                                                                                 16                  Defendants.                    )
                                                                                                                                                                    )     [Filed Concurrently with Joint Stipulation]
                                                                                                                 17                                                 )

                                                                                                                 18
                                                                                                                                Pursuant to the parties’ Joint Stipulation for Filing of First Amended Complaint for
                                                                                                                 19
                                                                                                                      Damages, Plaintiff may file the proposed First Amended Complaint. Defendant Union Pacific
                                                                                                                 20
                                                                                                                      Railroad’s Answer on file is a sufficient response to the proposed First Amended Complaint or, in
                                                                                                                 21
                                                                                                                      the alternative, Defendant may file and serve an amended Answer within two weeks of this Order.
                                                                                                                 22
                                                                                                                                IT IS SO ORDERED.
                                                                                                                 23
                                                                                                                       Dated: January 18, 2019                          /s/ John A. Mendez
                                                                                                                 24                                                     THE HONORABLE JOHN A. MENDEZ
                                                                                                                                                                        UNITED STATES DISTRICT COURT JUDGE
                                                                                                                 25

                                                                                                                 26

                                                                                                                 27

                                                                                                                 28
                                                                                                                                              ORDER RE. JOINT STIPULATION RE. FILING OF
                                                                                                                                              FIRST AMENDED COMPLAINT FOR DAMAGES
